856 F.2d 192
129 L.R.R.M. (BNA) 2128
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AMERICAN POSTAL WORKERS UNION, DETROIT DISTRICT AREA LOCAL,AFL-CIO, Plaintiff- Appellee,v.UNITED STATES POSTAL SERVICE and John M. Horne, FieldDivision General Manager/Postmaster, DetroitDivision, United States Postal Service,Defendants- Appellants.
No. 87-1725.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN J. WEBER, District Judge*.

ORDER

2
Defendants appealed from a preliminary injunction which, inter alia, ordered the Postal Service to immediately release union stewards who requested release time unless a specifically identified business reason could be articulated which would preclude immediate release.  The district court also ordered expedited arbitration of the pending grievance.


3
On or about June 1, 1988, the parties settled this matter.  They agree that the underlying dispute is moot, but disagree as to effect on the appellee's unresolved motion before the district court for an award of costs and attorney's fees.


4
We conclude that the appropriate disposition is to dismiss the appeal as moot and to remand the instant matter to the district court for consideration of the appellee's motion for costs and attorneys' fees.   University of Texas v. Camenisch, 451 U.S. 390, 391 (1981);  Jersey Central Power & Light Co. v. State of New Jersey, 772 F.2d 35, 36 (3d Cir.1985).   Accord Honig v. Students of Calif.  School for the Blind, 471 U.S. 148, 151 (1985) (per curiam).


5
It is so ORDERED.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation